Title: From Alexander Hamilton to Oliver Wolcott, Junior, [6 August 1798]
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.



[New York, August 6, 1798]
My Dear Sir

You are probably apprised that in announcing to the General Officers their appointments, they are told that the emoluments are to be suspended until called into actual service and that as a consequence of this plan they are to remain inactive.
The project suits admirably my private arrangements, by leaving me to pursue in full extent my profession. But I believe it accords neither with the intention of the Individuals who framed the laws nor with the good of the service. It is impossible for McHenry to get through all that is now upon his hands in a manner honorable to himself—satisfactory to the public—or proportioned to the energy of the conjuncture. You will see by the inclosed that I have sacrificed my delicacy to my friendship & public zeal. I have heared nothing in reply. I thought it expedient that You and Colonel Pickering should understand in confidence the situation of things. Without a change of plan they will not go well and the Government and all concerned will be discredited.
Yrs. truly
          
            A Hamilton
            Aug 6th. 1798
          
          
            Shew this to Pickering
          
          
            O Wolcott Esq
          
